Citation Nr: 1532902	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Propriety of the reduction (from 20 to 10 percent) in the rating for multilevel degenerative disc disease of the lumbosacral spine, effective February 27, 2013.

2.  Entitlement to a disability rating in excess of (the newly restored) 20 percent for multilevel degenerative disc disease of the lumbosacral spine.

3.  Entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

5.  Entitlement to service connection for a gastroesophageal disability, to include as claimed as gastroesophageal reflux disease (GERD), acid reflux, and hiatal hernia, claimed as secondary to service-connected major depressive disorder.

6.  Entitlement to service connection for a disability of the bilateral feet, claimed as secondary to service-connected back disability.

7.  Entitlement to service connection for a disability of the neck, claimed as secondary to service-connected back disability.

8.  Entitlement to service connection for a disability of the right shoulder, claimed as secondary to service-connected back disability.

9.  Entitlement to service connection for a disability of the right arm, claimed as secondary to service-connected back disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1972 to October 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The May 2013 RO rating decision included a determination reducing the Veteran's disability rating for multilevel degenerative disc disease of the lumbosacral spine from 20 percent to 10 percent effective February 27, 2013.  The Veteran's June 2013 notice of disagreement disputed the reduction, seeking restoration of the 20 percent rating and consideration for a further increased rating for the back disability.  The AOJ has characterized the appeal of the reduction and the appeal for a higher rating as a single issue, including in the November 2013 statement of the case and June 2014 supplemental statement of the case.  The Court has emphasized that "rating reduction cases" are separate from "rating increase cases."  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  (In reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating.  If not, the rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).)  The Board has recharacterized the appeal such that the reduction issue is separate from the rating increase issue; the Board finds that the reduction issue is adequately prepared for final appellate review at this time (a full grant of the benefit sought to the extent of that issue), while the rating increase issue must be separately remanded for additional development prior to final appellate review.

During the pendency of this appeal, a June 2014 RO rating decision awarded a separate 10 percent disability rating (effective from April 2014) for left lower extremity radiculopathy associated with the Veteran's service-connected multilevel degenerative disc disease of the lumbosacral spine.  The new separate left lower extremity radiculopathy rating was awarded in the course of the Veteran's appeal for increased disability compensation for his multilevel degenerative disc disease of the lumbosacral spine (including radiculopathy), and the Board finds that it is part of the Veteran's appeal for increased disability compensation for the back disability.  Accordingly, the Board finds that the left lower extremity radiculopathy rating is before the Board at this time just as the right lower extremity radiculopathy rating issue.  As the Board is remanding the increased rating issues on appeal for needed additional development, the AOJ shall have the opportunity to address the left lower extremity rating issue as part of the appeal in a supplemental statement of the case during the processing of the remand.

The AOJ has characterized the Veteran's claim for service connection for gastroesophageal disability as entitlement to service connection for GERD.  The Board notes that some confusion has arisen with regard to the characterization of this issue.  The Veteran's December 2012 claim sought service connection for "acid reflux" and also for "hiatal hernia."  The RO simplified the issue in adjudication as one concerning service connection for the diagnosis of GERD.  However, a February 2013 VA examination report addressing this issue concluded that the Veteran's GERD was not etiologically linked to the Veteran's psychiatric disorder because it was more likely etiologically linked to his risk factors featuring "hiatal hernia."  This opinion has been relied upon in the AOJ adjudication of the issue, with the fact that the Veteran originally sought to establish service connection for the hiatal hernia itself appearing to have been lost in the recharacterization of the claim.  To clarify matters and ensure proper consideration of the full scope of the Veteran's claim, the Board has recharacterized the issue of entitlement to service connection for a gastroesophageal disability more broadly, as reflected on the title page of this decision.

The Board additionally notes that during the pendency of this appeal, the Veteran also initiated an appeal of an October 2013 denial of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The TDIU claim was raised by the RO's interpretation of the Veteran's December 2012 correspondence (with the TDIU claim being subsequently expressly pursued).  After the Veteran appealed the October 2013 denial of TDIU, the RO issued a statement of the case on the issue in December 2013, the Veteran perfected an appeal on the issue in December 2013, and then a June 2014 RO rating decision granted TDIU effective from November 10, 2012.  The effective date of the award of TDIU was based upon accepting the Veteran's own report (in a January 2013 VA Form 21-8940) of the last date of actual employment, and awarding TDIU for the complete period since that time.  The June 2014 RO rating decision notified the Veteran that the award was considered resolution of the TDIU appeal, and that the issue would be considered withdrawn from appellate status; there has been no suggestion of disagreement or dissatisfaction with the June 2014 determination.  The Board finds that the June 2014 award of TDIU effective from November 10, 2012 was indeed a complete grant of the benefit sought resolving the appeal, as the Veteran's claim for TDIU was based upon an assertion that he ceased to be actually employed as of November 10, 2012.  Interpreting the scope of the claim in the Veteran's own terms, the award of TDIU was a complete grant of the benefits sought to the extent that the Veteran claimed to have been unemployable only from November 10, 2012, and TDIU benefits have been awarded for the complete period since that time.

The issues of entitlement to (1) a disability rating in excess of (the newly restored) 20 percent for multilevel degenerative disc disease of the lumbosacral spine, (2) a disability rating in excess of 20 percent for right lower extremity radiculopathy, (3) an initial disability rating in excess of 10 percent for left lower extremity radiculopathy, (4) service connection for a gastroesophageal disability,  (5) service connection for a disability of the bilateral feet, (6) service connection for a disability of the neck, (7) service connection for a disability of the right shoulder, and (8) service connection for a disability of the right arm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2007 RO rating decision awarded a 20 percent rating for lumbar disc syndrome, effective October 2, 2007.

2. Following a VA examination in February 2013, a May 2013 RO rating decision implemented a reduction of the rating for the Veteran's back disability (now characterized as multilevel degenerative disc disease of the lumbosacral spine) from 20 to 10 percent effective from February 27, 2013; the overall evidence does not clearly show sustained improvement maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The RO's decision to reduce the rating for multilevel degenerative disc disease of the lumbosacral spine from 20 percent to 10 percent was not proper, and restoration of a 20 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes (Codes) 5237, 5242, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claims.  However, with regard to the rating issue addressed with a final Board decision at this time, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Prior to the rating reduction at issue, the Veteran was assigned a 20 percent rating for multilevel degenerative disc disease of the lumbosacral spine effective from October 2, 2007.  Associated radiculopathy has been rated separately.  Effective February 27, 2013, the rating for the multilevel degenerative disc disease of the lumbosacral spine was reduced from 20 to 10 percent.  The Veteran's appeal includes the contention that the rating reduction was improper and he seeks restoration of the 20 percent rating.  The Board finds that restoration of the 20 percent rating is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue (including degree of disability) shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.

The RO has rated the Veteran's service-connected low back disability under Code 5242-5237 and characterized the service-connected pathology as multilevel degenerative disc disease of the lumbosacral spine, consistent with the diagnoses on recent VA examinations.  Inasmuch as there is a specific diagnostic code for intervertebral disc syndrome (currently Code 5243), and because that code provides for rating under alternate criteria in addition to those for rating lumbar strain (or related orthopedic disability), and thus is potentially more favorable, the Board finds that Code 5243 is also for consideration in rating the Veteran's back disability.

The current criteria, effective September 26, 2003, are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine.

Under the criteria for evaluating lumbosacral strain (Code 5237) and degenerative arthritis of the spine (Code 5242), the criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Codes 5237, 5242.

The criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Codes 5237, 5242.

Note (2) (See also Plate V) specifies that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes whichever method results in the higher evaluation when all disabilities are combined under 4.25.  38 C.F.R. § 4.71a, Code 5243.  As there is no indication of incapacitating episodes during the period for consideration in the matter decided at this time, and as the Board finds that the claim decided on appeal at this time (for restoration of a rating) may be granted on another basis, there is no need to further discuss the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at this time.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payment should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  The due process protections of 38 C.F.R. § 3.105(e) do not apply in this case because the May 2013 rating decision reducing the rating at issue, in the context of the other rating determinations made at the same time, did not result overall in a reduction or discontinuance of compensation payments.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The above considerations apply to ratings which have continued for long periods at the same level (five years or more), and do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, for unstabilized ratings for disabilities likely to improve, reexaminations disclosing improvement will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

The Board notes that it has reviewed all of the evidence of record, to include the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120 (2002).

The 20 percent rating that had been in effect for the Veteran's back disability was awarded in a December 2007 RO rating decision that cited the findings shown in a November 2007 VA examination report.  The November 2007 VA examination report discusses the Veteran's lumbar spine disability with radiculopathy into the right leg.  The Veteran described "a persistent low back pain with achiness, tightness, stiffness, pain, and spasms to the paralumbar and lumbar regions" as well as "pain also in areas of the sacroiliac joints bilaterally."  The Veteran also reported "some numbness into the right leg with prolonged standing."  The Veteran noted that "[f]lareups can occur up to weekly depending on activity level, last for hours up to one to two days of moderate to severe degree."  The report indicates that "[p]recipitating factors include prolonged sitting, prolonged standing, prolonged walking, cold weather, changes in weather, and over exertion with attempts at bending, lifting, or twisting."  The Veteran described that "[d]uring flareups he has increased pain, decreased range of motion and difficulty sleeping."  The Veteran reported that he had missed four or five days of work during the past 12 months due to the back disability.  The Veteran "did not describe periods of complete incapacity or doctor prescribed bed rest in the past 12 months secondary to his back condition."  Also, at that time, the Veteran did "not utilize a cane or brace or other orthopedic device."  He reported "being able to walk one quarter-mile up to one mile," and being "able to tolerate standing 30 to 60 minutes."  The Veteran also described being able to use a stationary bicycle for exercise up to two miles per day.  He "describes overall, the low back condition is worsening."  At the time, the Veteran was working "as a correctional officer ... and has done so for the last 10 years."  Noted symptoms included numbness, paresthesias, fatigue, decreased motion, stiffness, weakness, spasms, and pain with flare-ups.  The report indicates that there had been no days lost due to incapacitating episodes of disc disease during the prior year.

Clinical findings noted during the November 2007 VA examination include notation of spasm. guarding, pain with motion, and tenderness of sufficient severity to cause abnormal gait or abnormal spinal contour.  Muscle strength testing revealed slightly reduced strength (4/5) in right hip flexion, right hip extension, right knee extension, right ankle dorsiflexion, right ankle plantar flexion, and right great toe extension; strength testing was otherwise normal.  Muscle tone was normal and there was no atrophy.  Reflex testing revealed normal results.  Range of motion testing revealed: forward flexion to 60 degrees with some tenderness beginning at 45 degrees; extension from 0 to 10 degrees with some tenderness at 0 degrees; bilateral lateral bending from 0 to 20 degrees with tenderness beginning at 15 degrees on the left and at 10 degrees on the right; and bilateral rotation from 0 to 20 degrees with some tenderness beginning at 15 degrees on the left and at 10 degrees on the right.  Straight leg raise testing was negative on the left, but revealed "some radiculopathy into the right lower extremity where he experienced[] pain, numbness, and tingling and paresthesias primarily to the lateral and anterior thigh that did ultimately radiate down to the toes."  Right side Lasegue's sign was positive.  The VA examiner further discusses that there was an "increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range-of-motion with repetitive use."  The VA examiner explained that he "cannot express, without resorting to mere speculation, additional limitation due to repetitive use during a flare-up."  Diagnostic imaging revealed "[m]oderate lower lumbar degenerative disc disease," and "[m]ild lateral lumbar curvature, convex left."  The report summarized that the Veteran's back disability caused decreased mobility, problems with lifting and carrying, difficulty reaching, and pain resulting in assignment of different duties in his employment.  The report indicated severe impairment of sports activity; moderate impairment of chores, exercise, and recreation; mild impairment of shopping, traveling and dressing; and no impairment of feeding, bathing, toileting, and grooming.

A July 2009 VA examination report (by the same examiner as responsible for the prior such report) discusses generally similar findings to those documented in the November 2007 VA examination report.  The Veteran complained of "a persistent low back pain with achiness, tightness, stiffness, pain, and spasms to the paralumbar and lumbar regions," in addition to right lower extremity radiculopathy with "some numbness into the right leg with prolonged standing."  The Veteran reported flareups "can occur up to weekly depending on activity level, last for hours up to one to two days of moderate to severe degree."  The Veteran reported that in the past year he had missed "approximately 100 hours from work due to his back condition."  The Veteran had not experienced any periods of complete incapacity or doctor prescribed bed rest in the prior year due to his back disability.  The reported that "[h]e does frequently use a cane to aid with ambulation," was able to walk one quarter-mile up to one mile," and was "able to tolerate standing 1-2 hours -such as at work."  The Veteran described that "the low back condition is worsening."  He continued to work "as a correctional officer."  The reported symptoms featured numbness, paresthesias, fatigue, decreased motion, stiffness, weakness, spasms, and pain with flare-ups but without incapacitating episodes.  Objective examination revealed no spasm, no atrophy, and no weakness; examination did reveal guarding, pain with motion, and tenderness.  The symptoms caused abnormal gait or abnormal spinal contour; there was noted lumbar flattening.  Detailed motor examination and reflex testing revealed the same results as shown in the November 2007 report.  Range of motion testing was the same as shown in the November 2007 report except that left bilateral rotation produced "some tenderness" at 10 degrees (whereas the tenderness began at 15 degrees for this motion in the November 2007 report).  Straight leg testing results were the same as in November 2007.    The July 2009 VA examination report's statement addressing DeLuca factors was the same as that presented in the November 2007 report.  Lasegue's sign was again positive on the right side.  Diagnostic imaging revealed findings including "[s]evere degenerative lumbar spondylosis."

A January 2013 medical report amidst the Veteran's records obtained from the Social Security Administration (SSA) shows lumbar flexion to 70 degrees, extension to 10 degrees, and lateral flexion 15 degree bilaterally, without further detail.  The report does not present measurements contemplating painful motion, repetitive use, fatigability, flare-ups, etc.  The report does note that the Veteran "uses a cane for ambulation," that "his pain is continuous and worse with ambulation which also causes radiculopathy," and that due to the lumbar spine disability he "is unable to be employed in activity that requires moderate physical effort."  The authoring medical doctor also stated that the back disability "is permanent and progressive...."

A February 2013 VA examination report includes a section focused upon evaluating the severity of the Veteran's back disability; this report served as the basis of the May 2013 RO rating decision that implemented the reduction at issue.  The VA examination report shows that the Veteran described lower back pain with right radiculopathy at that time.  He described flare-ups impacting function when he would be walking or sitting in the wrong chair.  Pertinent range of motion testing for the thoracolumbar spine revealed forward flexion to 70 degrees with objective evidence of painful motion beginning at 60 degrees; extension to 15 degrees with objective evidence of painful motion at 15 degrees; right lateral flexion to 20 degrees with objective evidence of painful motion at 10 degrees; left lateral flexion to 15 degrees with objective evidence of painful motion at 10 degrees; right lateral rotation to 20 degrees with objective evidence of painful motion at 20 degrees; and left lateral rotation to 20 degrees with objective evidence of painful motion at 20 degrees.

Repetitive-use testing revealed, after three repetitions, range of motion measurements of forward flexion to 70 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The VA examiner noted that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  However, the VA examiner noted that the Veteran did have additional functional loss or functional impairment, and that the Veteran had additional limitation or impairment following repetitive use featuring "Less movement than usual" and "Pain on movement."  There was no localized tenderness or pain to palpation, and there was no abnormality found upon muscle strength testing.  There was no muscle atrophy, no reflex abnormality, no sensory abnormality, and no abnormality on straight leg testing.  The VA examination revealed radiculopathy manifesting in mild intermittent pain and mild paresthesias and/or dysesthesias of the right leg indicative of involvement of the L4/L5/S1/S2/S3 nerve root (sciatic nerve).  The right leg radiculopathy was characterized as "mild."

The February 2013 VA examiner found that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The report notes that the Veteran did not use any assistive devices for locomotion at that time.  Diagnostic imaging confirmed arthritis of the thoracolumbar spine.  In response to a question concerning the functional impact of the back disability, the report notes that the Veteran described "he was a correctional officer, retired in 11/2012 due to mental and physical disabilities.  [He] reports an emotional breakdown.  [He] reports social security disability a couple weeks ago."  The February 2013 VA examination report includes no other pertinent findings of impairment associated with the thoracolumbar spine.

VA medical records document that the Veteran experienced a significant exacerbation of his back symptoms in September 2013, reporting that his pain medication did not help, that the pain had increased in severity and spread more to his left side with radiculopathy symptoms spreading to his left leg.  Physical therapy was prescribed, and one September 2013 VA physical therapy session report shows, in pertinent part, that range of motion testing revealed at that time: "Lumbar mobility is severely limited in all planes."

Another VA examination evaluating the Veteran's back disability for compensation rating purposes was conducted in April 2014; the report of this VA examination was completed in May 2014.  The report of this VA examination notes a diagnosis of multilevel degenerative disc disease, and notes that the Veteran "indicates his low back and right leg pain have gotten worse in the past 1-2 years."  At this time, the Veteran complained of "an occasional sensation of numbness in his right back and thigh area, especially with prolonged standing."  The Veteran described "intermittent 'charlie horse' pains in his right thigh area.  These vary from mild to severe in intensity and once a week or so get to '9 to 10 on a scale of 10.'"  Furthermore, the Veteran reported that he "occasionally notes similar but much milder symptoms in the left leg."  The Veteran also described that "[t]hese flares are usually momentary and last just a few seconds, but once a week or so he may have a more severe episode lasting up to 20 minutes."  The Veteran described the impact of flare-ups with "aching and cramping pain" in the right anterior and lateral thigh area as featuring "mind numbing pain at times" such that he "had to quit working in 2012 due to the pain."  The Veteran explained that he had been working as a prison guard and "had to stop and sit down and rest" because of the pain and "you can't do that with prisoners all around."

April 2014 range of motion testing for the thoracolumbar spine revealed: forward flexion to 70 degrees with objective evidence of painful motion beginning at 20 degrees; extension to 10 degrees with objective evidence of painful motion at 10 degrees; right lateral flexion to 10 degrees with objective evidence of painful motion at 10 degrees; left lateral flexion to 10 degrees with objective evidence of painful motion at 10 degrees; right lateral rotation to 25 degrees with objective evidence of painful motion at 25 degrees; and left lateral rotation to 25 degrees with objective evidence of painful motion at 25 degrees.

Repetitive-use testing revealed, after three repetitions, range of motion measurements of forward flexion to 70 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.  The VA examiner noted that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  However, the VA examiner noted that the Veteran did have additional functional loss or functional impairment, and that the Veteran had additional limitation or impairment following repetitive use featuring "Pain on movement."  There was no localized tenderness or pain, no muscle spasm, and no guarding.  Muscle strength testing revealed no abnormalities.  There was no muscle atrophy.  Reflex testing revealed normal ankle reflexes and "3+ Hyperactive without clonus" knee reflexes bilaterally.  Sensory examination revealed no abnormalities.  Straight leg testing was negative bilaterally.  The VA examiner found that the Veteran had radiculopathy featuring severe intermittent pain and moderate numbness of the right leg in addition to mild intermittent pain and mild numbness of the left leg.  The VA examiner found that the Veteran had moderate radiculopathy of the right leg and mild radiculopathy of the left leg featuring the nerve roots of L4/L5/S1/S2/S3 (sciatic nerve).  

The VA examiner further found that the Veteran had intervertebral disc disease, without associated incapacitating episodes.  The VA examiner also noted that the Veteran required the occasional use of assistive devices: a cane due to back pain and a right knee brace due to knee pain.  Diagnostic imaging confirmed the Veteran's thoracolumbar arthritis.  The April 2014 VA examination report notes that the Veteran reported that he had to quit work due to back and knee pain, and that he "had to miss work frequently due to back pain" and "had to take frequent rest breaks at work due to back and right leg pain...," and that he "couldn't stand for prolonged periods due to back pain and had to move a chair around from one work station to another."

The April/May 2014 VA examination report's concluding remarks include the examiner's "medical opinion that the increased pain which this individual suffers would reasonably be expected to significantly limit his functional ability during flare-ups such that he would be incapacitated and need to sit and rest up to 20 minutes."  The VA examiner explained that the Veteran "did not have a severe flare during today's exam so I cannot feasibly determine the exact additional ROM loss during a severe flare-up, but he did have a minor flare of pain during today's exam and needed to sit and rest for approximately 2 minutes before continuing."  The VA examiner stated that "[t]his rest period was necessary for his low back and right leg pain to subside until he could comfortably continue."  Finally, the VA examiner remarked: "When initially measured with the goniometer the patient indicated he could not flex more than 25 to 30 degrees.  However, he repeatedly was able to flex in the 70 to 90 degree range when sitting (and this was done repetitively with no exacerbation of ROM observed)."

A June 2014 addendum to the April/May 2014 VA examination report (contained amongst the Veteran's VA medical records) discussed that "the veteran could bend and sit in a chair" and that "his forward flexion was also repeatedly measured with a goniometer while kneeling on the exam table and was 70 degrees at worse and 90 degrees at best."  The VA examiner clarified that "[t]he figure of 25 to 30 degree flexion previously noted should not be used because upon observation and measurement with a goniometer 70 to 90 degree flexion was measured and found to be accurate."

The due process protections of 38 C.F.R. § 3.105(e) do not apply in this case because the May 2013 rating decision reducing the rating at issue, in the context of the other rating determinations made at the same time, did not result overall in a reduction or discontinuance of compensation payments.  However, the Board notes that the back disability rating that was reduced had been stable and in effect for more than 5 years, and the Board finds that the evidence of record indicates that the symptoms of the Veteran's back disability prior to the reduction were somewhat variable but not indicated to be likely to improve.  Thus, consideration of the provisions of 38 C.F.R. § 3.344 leads the Board to note that the rating reduction at issue appears to have been completed with citation to the findings of a single VA examination report.  The May 2013 RO rating decision that reduced the Veteran's rating cites findings from the February 2013 VA examination report, specifically the 70 degrees of forward flexion, as the basis of the rating reduction.  The May 2013 rating decision does not suggest that any prior VA examination or other evidence provided a basis for the reduction.  The Board considers the November 2007 and July 2009 VA examination reports to be probative documentation of the details and severity of the back disability for the period covered by the 20 percent rating prior to the reduction.  The Board must determine whether the pertinent evidence, featuring the February 2013 VA examination and additional subsequent pertinent medical evidence, clearly warrants the conclusion that sustained improvement in the back disability has been demonstrated and that any material improvement will reasonably certainly be maintained under the ordinary conditions of life in accordance with 38 C.F.R. § 3.344(a).

The single February 2013 VA examination report relied upon in the May 2013 RO determination to reduce the rating indicates that the Veteran did not have degenerative disc disease at that time.  Notably, however, VA examination reports prior to and subsequent to the February 2013 VA examination report (such as the November 2007 and April 2014 VA examination reports) indicate that the Veteran was objectively diagnosed with degenerative disc disease.  The November 2007 VA examination report indicates that the Veteran did not use assistive devices for ambulation, the July 2009 VA examination report and January 2013 medical report among the SSA records both indicate that the Veteran frequently used a cane to assist with ambulation, yet the February 2013 VA examination report indicates that the Veteran never used any assistive device for ambulation.  The July 2014 VA examination report indicates that the Veteran required the occasional use of a cane for ambulation due to back pain.  It appears that either the February 2013 VA examination report presents some erroneous information regarding the Veteran's disability and functional impairment, or that the Veteran's functional impairment was significantly variable (featuring a temporary period of no longer requiring any use of any assistive aid that coincided with the February 2013 VA examination).  Either conclusion would make it less clear that the February 2013 VA examination's findings reflect genuine sustainable improvement of the functional impairment from the service-connected back disability.

The Board finds that the evidence does not clearly warrant the conclusion that sustained improvement in the back disability has been demonstrated and that any material improvement will reasonably certainly be maintained under the ordinary conditions of life.  Prior to the reduction, the November 2007 and July 2009 VA examination reports show forward flexion of the thoracolumbar spine limited to 60 degrees, with evidence of painful motion beginning at 45 degrees.  Subsequently, the February 2013 and April 2014 VA examination reports show forward flexion to 70 degrees with objective evidence of painful motion beginning at 60 degrees (in 2013) and then 20 degrees (in 2014).  The Veteran has testified, and the VA examination report essentially supports, that the VA examinations did not take place during manifestation of his most severe symptoms associated with flare-ups and following periods of repetitive use.  The Veteran has testified (including as presented in his attorney's June 2013 statement) that his functional range of motion for his back varies with the effectiveness of his pain medications, with forward flexion limited to approximately 30 degrees without the benefit of effective pain medication; VA medical records from September 2013 show that in a period where his pain medications were not effective his pertinent ranges of motion were observed to be "severely" limited.  The Veteran stated during the April 2014 VA examination report that his back disability had worsened in recent years, and some of the clinical findings support his assertion (including the reported objective evidence of painful motion on forward flexion now beginning at 20 degrees of forward flexion).

Range of motion limitation without the benefit of pain medication is not necessarily more probative of the extent of compensable disability from a medically treatable back symptoms, but the Veteran's testimony indicates that his impairment and limitation during certain periods of exacerbation not observed during the February 2013 and July 2014 VA examinations was greater than that shown during those examinations; the April 2014 VA examination report tends to support his assertion to this extent.  The April 2014 VA examination report includes the opinion that "the increased pain which this individual suffers would reasonably be expected to significantly limit his functional ability during flare-ups such that he would be incapacitated and need to sit and rest up to 20 minutes."  The VA examiner explained that the Veteran "did not have a severe flare during today's exam so I cannot feasibly determine the exact additional ROM loss during a severe flare-up, but he did have a minor flare of pain during today's exam and needed to sit and rest for approximately 2 minutes before continuing," and that "[t]his rest period was necessary for his low back and right leg pain to subside until he could comfortably continue."  Notably, at one point in the examination "[w]hen initially measured with the goniometer the patient indicated he could not flex more than 25 to 30 degrees."  Although the Veteran was later able to complete a greater range of motion, the VA examiner did confirm that there was objective evidence of painful motion beginning at 20 degrees.  The April 2014 VA examiner found that additional impairment during the unobserved flare-ups was supported by the objective details of the disability; even though the VA examiner was unable to specify how much more restricted the range of motion during flare-ups may be, the Board finds that the evidence reasonably indicates the functional limitation during flare-ups has not sustainably improved relative to the period when his absolute forward flexion was measured at 60 degrees rather than 70 degrees.

As the April 2014 VA examination report presents objective evidence of pain within the 20 percent compensable range in all VA examinations, the Board finds that reasonable doubt may be resolved to find that the apparent improvement from 60 degrees of flexion to 70 degrees of flexion does not establish an actual sustained improvement in the Veteran's back disability under the conditions of ordinary living given the Vet's credible testimony, consideration of the medical findings as a whole, the details of the broader disability picture, and the objective evidence of painful forward flexion shown at 60 degrees in 2013 and 20 degrees in 2014.  The January 2013 medical report in the SSA records shows 70 degrees of flexion without identifying the range of motion accounting for pain or fatigability, but this report characterized the back disability rendering the Veteran incapable of "moderate physical effort" and the disability is "permanent and progressive" in nature such that significant sustained improvement does not appear to be medically expected.  In sum, the Board finds that it is reasonably shown that the Veteran's functional range of motion has essentially remained limited, during periods of exacerbation of flare-ups or following periods of repetitive use, consistent with 60 degrees or less of forward flexion.

Prior to the reduction, the November 2007 and July 2009 VA examination reports describe that the Veteran's back symptoms interfered with his then-ongoing employment.  Subsequently, the February 2013 and April 2014 VA examination reports reflect that the Veteran was compelled to leave his job and stop working due, at least in part, to the back disability.  A September 2013 VA physical therapy report shows that the Veteran was noted to have "severe" limitation of motion in all planes with regard to his back.  The April 2014 VA examination report also shows that the Veteran had developed left lower extremity radiculopathy that had not manifested at the time of the prior VA examinations, and the Veteran was in fact awarded service connection for left lower extremity radiculopathy associated with the back pathology in a June 2014 RO rating decision.  Although the left lower extremity radiculopathy has been separately rated, the emergence of this radiculopathy further supports finding that the primary back disability itself has continued to physically deteriorate rather than improve.

In sum, the Board finds that the stabilized (greater than 5 years in effect) 20 percent rating for the back disability was reduced to 10 percent on the basis of only a single February 2013 VA examination report, and that subsequent evidence does not clearly warrant the conclusion that sustained improvement in the back disability has been demonstrated and that any material improvement will reasonably certainly be maintained under the ordinary conditions of life.  

On longitudinal review of the record, and with the benefit of the doubt being afforded to the Veteran as is required by the law, the Board cannot find that the evidence demonstrates sustained material improvement in the service-connected back disability.  See 38 C.F.R. §§ 4.3, 4.7.  Notably, while the single VA examination upon which the reduction was based appears to show an improvement of observed forward flexion from 60 degrees to 70 degrees, the Veteran's credible testimony describes his continuing to experience similar or worsened functional limitation during periods of exacerbation not observed by VA examiners; significantly, the Veteran's description of functional limitation of back appears to be reasonably supported by the evidence including the April 2014 VA examination report to the extent of finding that no substantial improvement in the back disability is clearly shown.  (The Board does not here intimate any findings with regard to any claimed entitlement to disability ratings in excess of the restored 20 percent rating.)  The 20 percent rating that was assigned for multilevel degenerative disc disease of the lumbosacral spine contemplated functional limitation of forward flexion to no more than 60 degrees, and the Board finds that the evidence featuring measurement of his range of motion to 70 degrees when not in a flare-up state or following a period of repetitive use does not clearly demonstrate a sustained improvement in the Veteran's functional limitation.  The evidentiary records presents: (1) post-reduction objective evidence of pain observed at 60 degrees of forward flexion, and then later 25 degrees, (2) post-reduction VA treatment records indicating that the Veteran was seen in therapy with "severe" limitation of motion of the back, (3) the Veteran has testified that he is more severely impaired (with flexion to less than 60 degrees) during flare-ups and following periods of repetitive use, (4) post-reduction VA examination evidence indicates that such exacerbations are consistent with his medically observed pathology, and (5) other contextual facts such as the Veteran's employment history, his late-2013 pain exacerbation, with reported ineffectiveness of pain medication, and progression of radiculopathy further suggest no significant improvement in the Veteran's back disability relative to the time prior to the reduction.  The Board finds the evidence does not clearly demonstrate sustained material improvement in the service-connected back disability.  Accordingly, restoration of the 20 percent rating for multilevel degenerative disc disease of the lumbosacral spine is warranted.


ORDER

Restoration of a 20 percent rating for the Veteran's multilevel degenerative disc disease of the lumbosacral spine, effective February 27, 2013, is granted, subject to the regulations governing payment of monetary awards.



REMAND

The Board finds that remand is required for the remaining issues on appeal because additional development of the evidence is necessary to fulfill VA's duty to assist.

As further discussed below, the set of the Veteran's VA medical records in the claims-file was last updated in June 2014 and the Veteran has since notified VA that he has been receiving VA medical treatment since that time and would like his recent medical records included for consideration in the appeal.  The Veteran's representative has informed VA, including as recently as in his November 2014 correspondence, that the "Veteran has fallen because of the numbness in his leg" associated with the service-connected back disability.  The most recent of the VA medical records currently of record documents that the Veteran fell in May 2014, landing on his back, when he tripped while exiting a Red Cross truck; the Veteran was "taken by ambulance to Bryan ER."  VA medical records from May and June 2014 show that VA was planning to request the records from "Bryan ER" and that the Veteran was receiving ongoing VA evaluation for complaints including low back pain and spasms associated with the fall.  No VA medical records following June 2014, and no records from the private facility's emergency room, are currently available for review in the claims-file.  The most recent VA examination was performed prior to this fall injury, in April 2014.  It appears that outstanding VA (and possibly private) medical records may be pertinent to making an informed determination regarding the severity of the Veteran's low back disability and lower extremity radiculopathy / numbness for the period after the most recent VA examination, including following the May 2014 fall.  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA's duty to assist includes making reasonable attempts to secure and obtain private medical records.  See 38 C.F.R. §§ 3.159(c)(1).

The Veteran's attorney has repeatedly stated, including in the November 2014 correspondence, that the Veteran "had taken his pain medication prior to the [VA] exam, and that when he does not take his pain medication, his flexion is limited to about 30 degrees."  As discussed above in the decision restoring a 20 percent rating for the back disability, the Veteran's contentions regarding the severity of his back disability feature contentions that his back disability manifests in greater functional impairment (including during flare-ups) than has been observed during the prior VA examinations.  The April 2014 VA examiner reported that the Veteran at one point indicated he was unable to flex beyond 30 degrees, but later during the examination was able to demonstrate flexion to 70 degrees, but even then objective evidence of pain was observed beginning at 20 degrees of forward flexion.  The April 2014 VA examiner's addendum (in June 2014) indicated that the flexion of 70 to 90 degrees was more accurate than the previously noted 25 to 30 degrees, but did not rescind the original finding of objective evidence of pain at 20 degrees of flexion and also did not rescind the finding that "the increased pain which this individual suffers would reasonably be expected to significantly limit his functional ability during flare-ups," including "that he would be incapacitated and need to sit and rest up to 20 minutes."  The April 2014 VA examiner was unable to "feasibly determine the exact additional ROM loss during a severe flare-up" because the Veteran "did not have a severe flare during today's exam," suggesting that an unspecified amount of additional (beyond that otherwise reported in the VA examination report) limitation of motion due to pain was believed by the medical expert to manifest during flare-ups consistent with the medically observed back disability.

Although limitation of motion during a period when the Veteran is not taking prescribed medication may not be determinative of the extent of disability, the Board observes that the Veteran's VA medical records do appear to document complaints of pain and changes in the Veteran's pain levels during the period on appeal suggestive that his prescribed pain medications have been of variable and inconsistent effectiveness.  The Veteran's repeated assertion that his back disability limits him to 30 degrees of flexion during periods of exacerbation not observed by VA examination is pertinent to the rating criteria for a higher rating and raises a need for the Board to determine whether the testimony is credible and reasonably consistent with the objective medical details of the back pathology.  The April 2014 VA examination report presents the examiner's impression that the Veteran's flare-ups would be expected to "significantly limit his functional ability" beyond the impairment observed during the examination, to the point of even incapacitating him for up to 20 minutes, but the VA examiner was unable to determine "the exact additional ROM loss during a severe flare-up" (emphasis added).  The Board's appellate review of the back rating issue must reasonably account for additional functional limitation of motion on use associated with flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 'exact' expression of the Veteran's range of motion during unobserved exacerbations may not be necessary; a determination as to whether the Veteran's testimony describing functional limitation of forward flexion to 30 degrees for significant periods is reasonably compatible and consistent with the medically observable details of back disability may be highly helpful to accomplishing an adequately informed final appellate review of this matter.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (stating that when the record leaves doubt as to whether additional testing "might reasonably illuminate the medical analysis . . . it is the Board's duty to remand for further development"); Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007) (stating that when "medical examiner specifically states that a medical opinion cannot be provided without information not currently available, the Secretary's duty to assist requires that the Secretary determine whether that information may be reasonably obtained, and if so, to make efforts to obtain it and seek an additional medical opinion which considers the relevant information").

Additionally, a new VA examination shall provide the opportunity for an updated evaluation of the severity of the Veteran's back disability and lower extremity neuropathy following the Veteran's May 2014 fall injury in which he tripped (possibly suggested by the Veteran's attorney to be due to the symptoms of lower extremity numbness) and landed upon his back with ongoing back complaints at least into June 2014.

The Veteran has specifically identified outstanding VA medical reports (not currently of record) from recent VA treatment for his claimed disabilities of the bilateral feet and his claimed disability of the right arm.  The Veteran has specifically requested, in correspondence dated in October 2014 and in April 2015, that VA obtain his most recent VA medical records.  The most recent update of the set of VA medical records in the Veteran's claims-file was in June 2014.  The Veteran's October 2014 statement explained that he had recently received VA medical treatment for a torn muscle in his right arm and that he wanted the treatment records considered in this appeal.  The April 2015 correspondence stated that the Veteran had recently received VA medical evaluation of his claimed bilateral foot disability and wanted the recent VA medical records considered in this appeal.  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board must remand these issues to obtain the identified outstanding VA medical records.  (The Board observes that the AOJ denied service-connection for the claimed right arm disability on the basis of a February 2013 VA examination report finding no disability of the right arm, and the Veteran has now indicated that a right arm disability has been more recently treated by VA and is pertinent to his claim.)

With regard to the orthopedic service connection claims on appeal, the Veteran contends that he suffers from disabilities of the bilateral feet, the neck, the right shoulder, and the right arm that are caused or aggravated by his service-connected back disability.  A VA examination was conducted in February 2013.  The February 2013 VA examination report presents medical opinions with conclusions against the Veteran's claims for service connection for disabilities of the bilateral feet, the neck, the right shoulder, and the right arm; however, the Board finds that the explanation of rationale is inadequate for the purposes of appellate review of the neck issue in this case.  

With regard to the claimed neck disability, the VA examiner concludes (in the portion of the medical opinion concerning the theory of entitlement as secondary to back disability) that the Veteran's neck disability was unlikely caused or aggravated by his back disability, but the rationale is essentially that "available evidence suggests injury to the neck after service with associated right shoulder and right arm radiculopathy.  Thus the available evidence does not support the claim."  The rationale appears to explain the basis for the VA examiner's conclusion that the neck disability was not directly related to military service and the conclusion that the neck disability was not originally caused by the service-connected back disability, but the rationale does not appear to address or contemplate the question of whether the Veteran's neck disability has been aggravated by his service-connected back disability.  As secondary service connection is available on the basis of aggravation of the claimed disability by a service-connected disability, a rationale for a medical opinion addressing whether the Veteran's claimed neck disability has been permanently aggravated by his service-connected back disability, as he contends, is necessary.

The February 2013 VA examination report addressing the right arm and right shoulder disability issues essentially concludes that the Veteran had no disability primarily of the right shoulder or right arm, and that his symptoms in the right shoulder and right arm were manifestations of radiculopathy from his neck disability.  As discussed above, the Veteran has informed VA that he has recently been treated for a right arm disability involving a torn muscle.  The neck and the right arm issues are being remanded for needed further development, and it appears that the right shoulder issue is intertwined with the neck and right arm claims such that final appellate review of the right shoulder claim alone at this time would be premature.  Accordingly, the neck, right arm, and right shoulder disability service connection issues must be remanded at this time so that final appellate review of these issues together may be informed by a complete evidentiary record and adequate medical evidence.

With regard to the issue of entitlement the service connection for a gastroesophageal disability, a VA examination concerning this claim was conducted in February 2013.  The February 2013 VA examiner concluded that the Veteran's GERD was unlikely caused or aggravated by his service-connected mental health disorder, with a discussion of rationale essentially citing that the Veteran's risk factors for GERD were obesity and hiatal hernia, and citing that his GERD appears to be well-controlled with medication.  As mentioned in the introduction section, above, this medical opinion was developed with some confusion regarding the scope of the Veteran's claim for service connection for a gastroesophageal disability, which expressly included his claiming entitlement to service connection for hiatal hernia.  While the VA examiner links the GERD to the hiatal hernia, the etiology of the hiatal hernia is not addressed.  Moreover, subsequent to the February 2013 VA examination report, the Veteran's attorney submitted (with the June 2009 notice of disagreement) argument asserting that research indicates that GERD may be etiologically linked to mental health disorders (an implication being that the Veteran's service-connected mental health disorder should have been considered a risk factor for GERD by the February 2013 VA examiner's analysis).  In support of this assertion, the Veteran's attorney submitted portions of two potentially pertinent articles.  The first document, containing part of the abstract and introduction for an article entitled "Gastro-esophageal Reflux Disease and Psychological Comorbidity" from May 2009 discusses research findings concerning the possibility of a link potentially suggested by comorbidity of GERD and psychological disorders in data.  The second document is part of an article concerning testimony from an official of the National Institute of Mental Health (part of the National Institute of Health in the U.S. Department of Health and Human Services) concerning the increased likelihood of physical health problems (including gastrointestinal problems) associated with at least some mental health disorders (with the article's focus upon posttraumatic stress disorder).

As the February 2013 VA examiner's opinion appears to rely upon the examiner's assertion that the Veteran's risk factors for GERD featured obesity and hiatal hernia, but not his service-connected depression, the articles suggesting that mental health disorders may be etiologically significant to GERD appear to be potentially relevant evidence for consideration.  The Board finds that the premise of the February 2013 VA examiner's rationale (that the Veteran's service-connected mental health disorder was not among his risk factors for GERD) appears to be challenged by the evidence subsequently submitted by the Veteran's attorney at least suggesting some potential for mental health disorder to be medically linked to GERD.  The Board finds that clarification of the matter with a new medical opinion that contemplates the evidence submitted by the Veteran is warranted in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record an up-to-date set of the appellant's VA medical reports generated since the last such update of the claims-file (in June 2014), obtaining reports pertaining to treatment the appellant has received for disabilities of the back, the lower extremities (radiculopathy), bilateral feet, right arm, right shoulder, neck, and GERD on appeal (obtaining any reports not already associated with the claims file).  The Veteran has described receiving VA medical evaluation/treatment for a torn muscle in his right arm (reported in October 2014) and for his disability of the bilateral feet (reported in April 2015); if the described VA medical records are not found or are determined to be unavailable / not exist, the AOJ should document this determination in the record.

2.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received for each of the disabilities involved in this appeal.  In particular, the Veteran should be asked to identify the private provider of May 2014 emergency room medical care following his fall upon his back (referred to in May and June 2014 VA medical records as "Bryan ER," possibly one of the Bryan Health Medical Centers in Lincoln, Nebraska).  If any identified records are not already of record or in VA custody (VA medical records suggest that VA was planning to obtain the Bryan ER records in May 2014), the Veteran should be asked to provide all releases necessary for VA to secure all private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from the sources identified by the Veteran.  If the AOJ determines that the May 2014 records from "Bryan ER" have already been obtained by VA (as appears to have been planned) and are in VA's possession, copies of these records must be associated with the claims-file.

If any records requested are unavailable, the reason for their unavailability must be explained for the record.

3.  After the record is determined to be complete, the AOJ should arrange to have the Veteran undergo a VA spine examination to ascertain the current nature and severity of his service-connected lumbar spine disabilities.  The claims file, including reports of VA examinations in November 2007, July 2009, February 2013, and April 2014, must be reviewed by the examiner.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.  In particular, the examiner is asked to respond to the following inquiry:

The April 2014 VA examination report presents the medical impression that the Veteran's flare-ups would be expected to "significantly limit his functional ability" beyond the impairment observed during that examination, to the point of even incapacitating him for up to 20 minutes, but the VA examiner was unable to determine "the exact additional ROM loss during a severe flare-up" (emphasis added).  The Board's appellate review of the back rating issue must reasonably account for additional functional limitation of motion on use during flare-ups.  An 'exact' expression of the Veteran's range of motion during unobserved exacerbations may not be necessary; a determination as to the following would be helpful: Is the functional impairment described by the Veteran's testimony (limitation of forward flexion to 30 degrees for significant periods) reasonably compatible and consistent with the medically observable details of back disability and evidenced by the visible behavior of the Veteran (including objective signs of painful motion)?

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4.  After the record is determined to be complete, the AOJ should arrange to have the Veteran undergo a VA examination in neurology to determine the current level of impairment due to his service-connected radiculopathy of the right and left lower extremities.  The claims file, including reports of VA examinations in November 2007, July 2009, February 2013, and April 2014, must be reviewed by the examiner.  If indicated, the examination should include electromyography and nerve conduction velocity studies in the lower extremities.

The examiner is also asked to describe the objective neurological abnormalities for each lower extremity, specifying the affected nerve or nerves involved.  To that end, descriptions of any impairment characterized as mild, moderate, or severe incomplete paralysis, or as complete paralysis, would be helpful, and notation should be made as to whether or not any nerve involvement is wholly sensory.  In evaluating the extent of lower extremity impairment, the examiner is asked to discuss and address the Veteran's contention that numbness and/or weakness in his lower extremities causes him to fall.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5.  After the record is determined to be complete, the AOJ should schedule the Veteran for an appropriate examination (or examinations) to determine the nature and etiology of his claimed disabilities of (a) the neck/cervical spine, (b) the right arm, and (c) the right shoulder.  The Veteran's claims file must be reviewed by the examiner(s) in conjunction with the examination(s).  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) For each neck/cervical spine disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was caused by his service-connected back disability.

(b) For each neck/cervical spine disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was permanently aggravated (worsened in degree of severity) by his service-connected back disability.  (Please be sure to separately and specifically address the questions of causation and aggravation.)

(c) For each right shoulder disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was caused by his service-connected back disability.

(d) For each right shoulder disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was permanently aggravated (worsened in degree of severity) by his service-connected back disability.  (Please be sure to separately and specifically address the questions of causation and aggravation.)

(e) For each right arm disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was caused by his service-connected back disability.

(f) For each right arm disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was permanently aggravated (worsened in degree of severity) by his service-connected back disability.  (Please be sure to separately and specifically address the questions of causation and aggravation.)

(g) If any opinion in response to the above is to the effect that the service-connected back disability did not cause, but aggravated a diagnosed disability of the neck, the right shoulder, or the right arm, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by the service-connected back disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions provided, explaining the conclusions regarding causation and the conclusions regarding aggravation.  (The prior February 2013 VA examination report was inadequate due to failing to explain conclusions regarding the aggravation questions.)  The examiner should take into consideration that the Veteran is competent to report his symptom experiences.

6.  After the record is determined to be complete, the AOJ should arrange for a gastroesophageal diseases examination of the Veteran to determine whether he has a gastroesophageal disability, to include GERD, acid reflux, or hiatal hernia, that is secondary to his service-connected psychiatric disorder of major depressive disorder (or secondary to the use of any medication prescribed to treat his service-connected disabilities).  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each gastroesophageal disability entity found.

(b) Please identify the likely etiology for each gastroesophageal disability entity diagnosed; specifically, is it at least as likely as not (a 50 % or better probability) that such disease was either (i) caused or (ii) aggravated by (increased in severity due to) the Veteran's service-connected major depressive disorder or by use of medication to treat a service-connected disability.

(c) If the opinion is to the effect that a service-connected disability (or medication for such disability) did not cause, but aggravated, a diagnosed gastroesophageal disability entity, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.

7.  The AOJ should ensure that all development outlined above is completed, and then readjudicate the claims remaining on appeal (including with regard to an increased rating for left lower extremity radiculopathy).  If any claim remaining on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


